MEMORANDUM**
Arvindjit Kaur Balaggan, her husband Gurmit Singh Balaggan, and their son Prabhjot Singh Balaggan, natives and citizens of India, petition pro se for review of the Board of Immigration Appeals’ (“BIA”) denial of their motion to reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen. *836See Singh v. INS, 213 F.3d 1050, 1052 (9th Cir.2000). We deny the petition for review.
The BIA did not abuse its discretion by denying the petitioners’ motion to reopen filed more than ninety days after the BIA’s final order of removal, because the evidence submitted was insufficient to establish changed circumstances in India. See 8 C.F.R. § 1003.2(c)(3)(ii) (stating that the ninety-day time limitation for filing a motion to reopen shall not apply to asylum applications based on changed circumstances); Konstantinova v. INS, 195 F.3d 528, 530 (9th Cir.1999) (upholding denial of motion to reopen where petitioner’s evidence of changed circumstances was too general in nature to demonstrate a well-founded fear of persecution).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.